DETAILED ACTION
This Office Action is in response to Applicant’s amendments and arguments submitted on July 26, 2021 for Application # 16/356,240 filed on March 18, 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-21 are pending, of which claims 1-19 and 21 are rejected under 35 U.S.C. 103.

Claims 1, 2, 8, 9, 15, 16 and 19 are amended.
Claim 20 is canceled.
Claim 21 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choy et al. US 5,960,194 (hereinafter ‘Choy’) in view of Veit Bolik US 2015/0379056 A1 (hereinafter ‘Bolik’) as applied, and further in view of J. Michael Dunbar US 10,481,820 B1 (hereinafter ‘Dunbar’).

As per claim 1, Choy disclose, A computer-implemented method comprising (Choy: Col 26 Line 60: disclose computer-implemented step ‘method’):
receiving a request to create an index (Choy: Col 3 Lines 51-53: disclose a Full Global Index by indexing all partitions of the indexed table. Examiner understand that the art is not explicit on receiving a request, but the request is anticipated to create the index) on a multi-tiered database including both an in- memory store and a disk store (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’. Examiner understands that the prior art is silent on in-memory store and a disk store and examiner will address this limitation in secondary art below); 
selecting, based on the request (Choy: Col 10 Lines 15-17: disclose creating Local index for each partition. Examiner understand that the art is not explicit on receiving a request, but the request is anticipated to create the index), either the first set of data in the memory store or the second set of data on the disk store on which to create the index (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’. Examiner understands that the prior art is silent on in-memory store and a disk store and examiner will address this limitation in secondary art below); 
generating the index for the selected set of data of the multi-store table (Choy: Col 4 Lines 65-67: disclose multi-tiered indexing and Col 5 Lines 25-28: disclose distributed database multi-tiered and Col 8 Lines 8-12: disclose creating and user to specify of the Global Index); and
storing the index on either the disk store or the memory store as corresponding to the selected set of data for which the index was generated (Choy: Col 5 Lines 5-9: disclose Global Index and a Local Index are co-located with the corresponding partition at the same node and Col 7 Lines 25-30: disclose large database object over multiple storage groups ‘multi-tiered’).
It is noted, however, Choy did not specifically detail the aspects of
determining, from the multi-tiered database, a multi-store table associated with the index, wherein the multi-store table includes both a first set of data stored on the memory store and a second set of data stored on the disk store as recited in claim 1.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
determining, from the multi-tiered database, a multi-store table associated with the index (Bolik: paragraph 0049: disclose partition 0 stored on First storage and partition 1 and partition 2 stored on Second Storage), wherein the multi-store table includes both a first set of data stored on the memory store (Bolik: paragraph 0049 and Fig 2a Element 140: disclose first storage and examiner equates this storage to memory store. The prior art disclose first storage as ‘Hot’ storage for quicker access) and a second set of data stored on the disk store (Bolik: paragraph 0049 and Fig 2b Element 141: disclose second storage and examiner equates this storage to disk store. The prior art disclose second storage as ‘cold’ storage for slower access).
The motivation for doing so would have been to optimally access the data at different storage levels, so that data queries load and/or process correct portions of "hot" and/or "cold" data (Bolik: paragraph 0005).
It is noted, however, neither Choy nor Bolik specifically detail the aspects of
receive from a user; 

On the other hand, Dunbar achieved the aforementioned limitations by providing mechanisms of
receive from a user (Dunbar: Col 4 Lines 56-60: disclose user requesting the storage space, which implies request from a user for storage space);
wherein the request indicates a selection of the in-memory store, the disk store, or both the in-memory store and the disk store on which to create the index (Dunbar: Col 15 Lines 11-14: disclose set of data management policies selected ‘indicate’ by a user of a data storage system and Col 16 Lines 48-57: disclose appropriate storage tier based on characteristics of data such as temperature, storage devices and a policy and Col 6 Lines 15-20: disclose policy places data on a high speed flash ‘in-memory store’ and slow storage device ‘disk store’. Examiner argues that index is just a type of data).
The motivation for doing so would have been to relocate to a storage tier of a set of storage tiers based on a policy (Dunbar: Col 3 Lines 37-39).
Choy, Dunbar and Bolik are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Managing Storage Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Choy, Dunbar and Bolik because they are both directed to managing storage systems and both are from the 
Therefore, it would have been obvious to combine Bolik and Dunbar with Choy to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Choy did not specifically detail the aspects of
wherein the memory store includes an in-memory database structure configured to store the first set of data as recited in claim 2.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
wherein the memory store includes an in-memory database structure configured to store the first set of data (Bolik: Fig. 2a, Element 140: First Storage equates to in-memory Element 100: database structure to store the first set of data).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, Choy did not specifically detail the aspects of
wherein the disk store includes a disk database structure configured to store the second set of data of the multi-store table as recited in claim 3.

wherein the disk store includes a disk database structure configured to store the second set of data of the multi-store table (Bolik: Fig. 2b, Element 141: Second Storage equates to disk Element 100: database structure to store the second set of data of the multi-store table).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. 
It is noted, however, Choy did not specifically detail the aspects of
wherein the first data of the multi-store table is stored in at least a first partition on the in-memory database structure, and the second set of data is stored in at least a second partition in the disk database structure, and wherein the partitions are transferrable between the in-memory database structure and the disk database structure as recited in claim 4.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
wherein the first data of the multi-store table is stored in at least a first partition on the in-memory database structure (Bolik: Fig. 2a, Element 140: First Storage equates to in-memory Element 100: database structure to store the first set of data), and the second set of data is stored in at least a second partition in the disk database structure (Bolik: Fig. 2b, Element 141: Second Storage equates to disk Element 100: database structure to store the second set of data of the multi-store table), and wherein the partitions are transferrable between the in-memory database structure and the disk database structure (Bolik: paragraph 0008: disclose moving ‘transferrable” between partitions, where the partitions are storage on first and second storage).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Choy did not specifically detail the aspects of
updating a metadata flag to indicate on which set of data the index for the multi-store table was generated as recited in claim 5.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
updating a metadata flag to indicate on which set of data the index for the multi-store table was generated (Bolik: paragraph 0075: disclose metadata describing the index table).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. 
It is noted, however, Choy did not specifically detail the aspects of
receiving a query on the multi-store table; and processing the query using the stored index as recited in claim 6.
On the other hand, Bolik achieved the aforementioned limitations by providing mechanisms of
Bolik: paragraph 0013: disclose execute a query); and processing the query using the stored index (Bolik: paragraph 0019: disclose query partition associated with the primary key using the index rows).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Choy disclose, receiving a second request to generate a second index for an unselected set of data of multi-store table different from the selected set of data (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node); 
generating the second index for the unselected set of data (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node); 
storing the second index on either the memory store or the disk store as corresponding to a storage location of the unselected set of data, wherein both the memory store and the disk store include at least one index for the multi-store table (Choy: Col 6 Lines 49-53: disclose local indexes on an object partition of the database. Therefore, indexes are created as new partition objects are created on the table in different node).

Choy: Col 26 Line 60: disclose computer-implemented implies that computer is the system and it inherit a memory and processor): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 9, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 10, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 11, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 12, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 13, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 14, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

As per claim 15, Choy disclose, A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising (Choy: Col 26 Line 60: disclose computer-implemented and computer inherit non-transitory computer-readable device): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 16, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 17, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 18, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 19, most the remaining limitations are similar to claims 5 and 6. Therefore, examiner rejects these limitations under the same rationale as claims 5 and 6.

As per claim 21, most of the limitations of this claim have been noted in the rejection of claim 1 above. 

determining that the request indicates a selection of both the in-memory store and the disk store on which to create the index as recited in claim 21.
On the other hand, Dunbar achieved the aforementioned limitations by providing mechanisms of
wherein the request indicates a selection of both the in-memory store and the disk store on which to create the index (Dunbar: Col 15 Lines 11-14: disclose set of data management policies selected ‘indicate’ by a user of a data storage system and Col 16 Lines 48-57: disclose appropriate storage tier based on characteristics of data such as temperature, storage devices and a policy and Col 6 Lines 15-20: disclose policy places data on a high speed flash ‘in-memory store’ and slow storage device ‘disk store’. Examiner argues that index is just a type of data and where to store is considered by examiner as policy).

Response to Arguments
Claim Objections to claims 1, 9 and 16 are withdrawn due to applicant’s amendment to overcome the objection.

Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Publication US 2012/0072656 A1 disclose “Non-transitory computer readable medium storing program for maintaining index in multi-tier data structure, includes instruction for providing zone manager to maintain header object pointing to data to be stored in all allocated blocks”
US Patent US 7,047,250 B1 disclose “	Indexing to efficiently manage versioned data in a database system”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159